Citation Nr: 0920149	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-03 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
residuals of a fracture of the right ankle.  

2. Entitlement to service connection for sleep problems, 
including as secondary to residuals of a fracture of the 
right ankle.  

3. Entitlement to service connection for a right knee 
disorder, including as secondary to residuals of a fracture 
of the right ankle.  

4. Entitlement to service connection for left knee disorder, 
including as secondary to residuals of a fracture of the 
right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1964.

This appeal arises from March 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran limited the issues on appeal in his December 2004 
and August 2006 VA Form 9s to those reflected on the title 
page.

The Board of Veterans' Appeals (Board) issued a decision in 
May 2007 which denied the Veteran's claims for service 
connection for degenerative joint disease of the lumbar 
spine, and right and left knee disorders.  The Veteran 
appealed that decision to The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  The Court 
in an August 2008 Order remanded the above claims for 
compliance with the instructions in the Joint Motion for 
Partial Remand (Joint Motion).  

The Board remanded the issue of service connection for sleep 
problems for additional development in May 2007.  That issue 
is remanded again via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion has in essence found the February 2004 VA 
examination reports relied upon by the Board in the May 2007 
decision inadequate.  The claims must be remanded to afford 
the Veteran additional VA examinations and to obtain another 
medical opinion, as detailed below.  

Regarding a sleep disorder, the Board's May 2007 Remand 
requested an examination and opinion as to whether any such 
disorder was related to pain associated with a service 
connected disability.  The requested examination was 
conducted in January 2009.  However, the examiner was a 
psychologist, who while noting the Veteran was being treated 
for sleep apnea at the West Palm Beach VA Medical Center, and 
herself diagnosed dyssomnia, not otherwise specified, 
indicated that "it is beyond the scope of practice of a 
psychologist" to determine if his pain was due to his 
service connected disorders.  Thus, the opinion previously 
requested by the Board was not obtained, and a follow-up 
examination/opinion will be necessary.  Likewise, the records 
of the Veteran's treatment for sleep apnea referenced by the 
examiner have not been associated with the claims file.  This 
should be done.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him for any right and/or left knee 
disorder, sleep apnea or insomnia.  The 
veteran is specifically requested to 
identify the health care provider who 
diagnosed sleep apnea and prescribed 
CPAP.  Any records identified by the 
Veteran should be obtained, but in any 
case, records of the Veteran's 
treatment at the West Palm Beach VA 
Medical Center dated since 2004 should 
be associated with the claims file.  

2.  Arrange for the Veteran to be 
examined by a specialist in neurology or 
pulmonary medicine, or other individual 
who has experience in the diagnosis and 
treatment of sleep disorders.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, and that person should 
conduct any consultations deemed 
necessary.  The examiner is asked to 
diagnose any current sleep disorder.  The 
examiner should be informed the Veteran's 
service connected disabilities include 
degenerative joint disease of the right 
ankle (as residuals of a fracture) and 
heel spurring, and degenerative joint 
disease of the left foot with heel 
spurring.  

The examiner is asked to answer the 
following question:

Is it at least as likely as not (50 
percent probability) that any current 
sleep disorder is proximately due to or 
caused by the Veteran's degenerative 
joint disease of the right ankle and left 
foot, and heel spurs, including pain from 
these problems?

The examiner is asked to explain the 
basis for his/her conclusion, and cite to 
any pertinent text or clinical findings 
in the report provided.  

2.  Arrange for an orthopedic examination 
of the Veteran.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to diagnose any current 
disorders of the lumbar spine and knees.  
The examiner should be informed the 
Veteran's service connected disabilities 
include degenerative joint disease of the 
right ankle (as residuals of a fracture) 
and heel spurring, and degenerative joint 
disease of the left foot with heel 
spurring.  

For each disorder of the lumbar spine and 
left and right knee diagnosed, the 
examiner is asked to answer the following 
question.  

Is it at least as likely as not (50 
percent probability) that any such 
current disorder is proximately due to or 
caused by the Veteran's service-connected 
degenerative joint disease of the right 
ankle and left foot and heel spurs?

The examiner is asked to explain the 
basis for his/her conclusion, and cite to 
any pertinent text or clinical findings 
in their report.  In accomplishing this, 
the examiner should comment on the 
statement received from Charles L. 
Mitzelfeld, D.C. and Steven C. James, 
D.C. in January 2004, and in the event 
the examiner disagrees with any of the 
opinions expressed in that statement, 
these disagreements should be identified, 
and the basis for such disagreement 
explained.  

4.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




